    Case: 1:20-cv-03542 Document #: 53 Filed: 09/02/20 Page 1 of 2 PageID #:3561




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

OAKLEY, INC.,
                                                   Case No. 20-cv-03542
                        Plaintiff,
                                                   Judge Robert W. Gettleman
       v.
                                                   Magistrate Judge Young B. Kim
ALL-INBIKE, et al.,

                        Defendants.


                                      NOTICE OF FILING

       PLEASE TAKE NOTICE that Plaintiff, by its counsel, has filed Plaintiff’s Motion for

Entry of Default and Default Judgment. Pursuant to the Fifth Amended General Order 20-0012,

Plaintiff has not noticed the Motion for a hearing, but Plaintiff is available for a telephonic

hearing if requested by the Court.

Dated this 2nd day of September 2020.              Respectfully submitted,


                                                  /s/ Justin R. Gaudio
                                                  Amy C. Ziegler
                                                  Justin R. Gaudio
                                                  Jake M. Christensen
                                                  Thomas J. Juettner
                                                  Greer, Burns & Crain, Ltd.
                                                  300 South Wacker Drive, Suite 2500
                                                  Chicago, Illinois 60606
                                                  312.360.0080 / 312.360.9315 (facsimile)
                                                  aziegler@gbc.law
                                                  jgaudio@gbc.law
                                                  jchristensen@gbc.law
                                                  tjjuettner@gbc.law

                                                   Counsel for Plaintiff Oakley, Inc.
    Case: 1:20-cv-03542 Document #: 53 Filed: 09/02/20 Page 2 of 2 PageID #:3562




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 2nd day of September 2020, I will electronically file the

foregoing with the Clerk of the Court using the CM/ECF system, I will electronically publish the

documents on a website and I will send an e-mail to the e-mail addresses identified in Exhibit 2

to the Declaration of Jason Groppe and any e-mail addresses provided for Defendants by third

parties that includes a link to said website.



                                                    /s/ Justin R. Gaudio
                                                    Amy C. Ziegler
                                                    Justin R. Gaudio
                                                    Jake M. Christensen
                                                    Thomas J. Juettner
                                                    Greer, Burns & Crain, Ltd.
                                                    300 South Wacker Drive, Suite 2500
                                                    Chicago, Illinois 60606
                                                    312.360.0080 / 312.360.9315 (facsimile)
                                                    aziegler@gbc.law
                                                    jgaudio@gbc.law
                                                    jchristensen@gbc.law
                                                    tjjuettner@gbc.law

                                                    Counsel for Plaintiff Oakley, Inc.




                                                2
